              Case 1:18-cv-02254-JEB Document 39 Filed 06/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
MASDAR SOLAR & WIND                               )
COOPERATIEF U.A.,                                 )
                                                  )
                                                  )
                        Petitioner,               )
                                                  )
                 v.                               )      Civil Action No. 1:18-cv-2254 (JEB)
                                                  )
THE KINGDOM OF SPAIN,                             )
                                                  )
                                                  )
                        Respondent.               )
                                                  )

                                      JOINT STATUS REPORT

         Pursuant to the Court’s Order dated September 18, 2019, Petitioner Masdar Solar & Wind

Cooperatief U.A. (“Masdar”) and Respondent the Kingdom of Spain (“Spain”) submit the

following status report regarding proceedings (the “Proceedings”) before the International Centre

for the Settlement of Investment Disputes (“ICSID”) to annul the Award at issue in this case.

         1.      On May 29, 2020, the European Commission submitted an Amicus Curiae Brief to

ICSID.

         2.      On June 5, 2020, the ad hoc Committee (the “Committee”) issued Procedural Order

No. 4. In that order, the Committee granted Spain leave to submit a concise quantum report, and

denied Masdar’s requests to declare inadmissible certain arguments submitted by Spain and its

expert, Professor Gosalbo.


         3.      On June 10, 2020, Masdar provided Spain with a written undertaking pursuant to

the Committee’s Procedural Order No. 3, which lifted the Stay of Enforcement of the Award.


         4.      On June 12, 2020, Spain submitted an application for leave to introduce certain

evidence into the record of the annulment proceedings.
         Case 1:18-cv-02254-JEB Document 39 Filed 06/16/20 Page 2 of 2



Dated: June 15, 2020                    Respectfully submitted,


MASDAR SOLAR & WIND                     KINGDOM OF SPAIN
COOPERATIEF U.A.

By its attorneys,                       By its attorneys,

/s/ Bradley S. Pensyl                   /s/ Derek C. Smith
                                        Derek C. Smith (D.C. Bar No. 468674)
ALLEN & OVERY LLP                       dcsmith@foleyhoag.com
                                        Nicholas M. Renzler (D.C. Bar No. 983359)
John Roberti                            nrenzler@foleyhoag.com
1101 New York Avenue, NW                Diana Tsutieva (D.C. Bar No. 1007818)
Washington, DC 20005                    dtsutieva@foleyhoag.com
Telephone: 202-683-3800                 FOLEY HOAG LLP
Facsimile: 202-683-399                  1717 K Street, NW
                                        Washington, DC 20006-5350
Jacob S. Pultman (pro hac vice)         Tel: 202-223-1200
Bradley S. Pensyl (pro hac vice)        Fax: 202-785-6687
1221 Avenue of the Americas
New York, New York 10020                Andrew Z. Schwartz (D.D.C. Bar No.
Tel: 212-610-6300                           MA0017)
                                        aschwartz@foleyhoag.com
Attorneys for Petitioner                Andrew B. Loewenstein (D.D.C. Bar No.
                                            MA0018)
                                        aloewenstein@foleyhoag.com
                                        FOLEY HOAG LLP
                                        Seaport West
                                        155 Seaport Boulevard
                                        Boston, MA 02210-2600
                                        Tel: 617-832-1000
                                        Fax: 617-832-7000

                                        Attorneys for Respondent
